J-A21014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD A. BRYANT                          :
                                               :
                       Appellant               :   No. 1929 EDA 2019

              Appeal from the PCRA Order Entered June 25, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0009955-2012


BEFORE: LAZARUS, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                          Filed: November 5, 2020

        Richard A. Bryant appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, denying his petition for relief pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. After

our review, we affirm.

        Following a four-day jury trial, Bryant was convicted of rape of a child,1

aggravated indecent assault,2 endangering the welfare of children,3 corruption




____________________________________________


1   18 Pa.C.S.A. § 3121(c).

2   18 Pa.C.S.A. § 3125(b).

3   18 Pa.C.S.A. § 4304.
J-A21014-20



of minors,4 and indecent assault of a person less than 13 years of age.5 The

victim, A.B., was the five-year-old niece of Bryant’s girlfriend.

        The trial court sentenced Bryant to a term of seventeen to thirty-four

years’ incarceration. On direct appeal, this Court affirmed Bryant’s judgment

of sentence. Commonwealth v. Bryant, 2226 EDA 2015 (Pa. Super. filed

Nov. 7, 2016) (unpublished memorandum). The Pennsylvania Supreme Court

denied Bryant’s petition for allowance of appeal. Commonwealth v. Bryant,

496 EAL 2016 (Pa. filed April 11, 2017).

        On July 14, 2017, Bryant filed a pro se PCRA petition. The PCRA court

appointed counsel, who filed an amended petition on May 25, 2018.             The

Commonwealth filed a motion to dismiss Bryant’s petition on November 26,

2018, and Bryant filed a response in opposition on January 28, 2019. On May

21, 2019, the PCRA court sent notice of intent to dismiss Bryant’s petition

without a hearing pursuant to Pa.R.Crim.P. 907.              Bryant filed a timely

response to the Rule 907 notice and, on June 25, 2019, the PCRA court

dismissed Bryant’s petition without a hearing. This timely appealed followed

on July 9, 2019. Both Bryant and the PCRA court have complied with Pa.R.A.P.

1925.

        Bryant raises the following issues for our review:




____________________________________________


4   18 Pa.C.S.A. § 6301.

5   18 Pa.C.S.A. § 3126(a)(7).

                                           -2-
J-A21014-20


         1. Whether the PCRA court erred in not finding trial counsel
            ineffective for failing to object to the violation of the
            Confrontation Clause?

         2. Whether the PCRA court erred in not finding trial counsel
            ineffective for failing to preserve the argument that the
            court interfered with the right to show bias and prejudice on
            the part of [the victim’s] mother?

         3. Whether the PCRA court erred when it did not grant an
            evidentiary hearing on all issues of ineffective assistance of
            counsel presented in the PCRA petition?

         4. Whether the PCRA court erred in not finding that the
            conviction was obtained and sentence imposed in violation
            of the Due Process Clause of the Fourteenth Amendment to
            the Constitution of the United States?

         5. Whether the conviction was obtained and sentence imposed
            in violation of a statute that was not in effect on the date of
            the alleged crime?

Appellant’s Brief, at 2.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”    Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).    This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court's findings that are

supported in the record and will not disturb them unless they have no support

in the certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa.

Super. 2014).


                                      -3-
J-A21014-20


      Moreover, “[t]here is no absolute right to an evidentiary hearing
      on a PCRA petition, and if the PCRA court can determine from the
      record that no genuine issues of material fact exist, then a hearing
      is not necessary.” Commonwealth v. Jones, 942 A.2d 903, 906
      (Pa. Super. 2008), [] (citing Commonwealth v. Barbosa, 819
      A.2d 81 (Pa. Super. 2003)); Pa.R.Crim.P. 907(2). A reviewing
      court must examine the issues raised in the PCRA petition in light
      of the record in order to determine whether the PCRA court erred
      in concluding that there were no genuine issues of material fact
      and in denying relief without an evidentiary hearing.
      Commonwealth v. Jordan, 772 A.2d 1011, 1014 (Pa. Super.
      2001) (citation omitted).

Commonwealth v. Springer, 961 A.2d 1262, 1264 (Pa. Super. 2008). See

Commonwealth v. Clark, 961 A.2d 80, 85 (Pa. 2008) (where PCRA petition

does not raise genuine issue of material fact, reviewing court is not required

to hold evidentiary hearing on petition); Commonwealth v. Payne, 794 A.2d

902, 906 (Pa. Super. 2002) (right to hearing is not absolute; PCRA court may

deny petition without hearing if it determines claims raised are without merit).

See also Pa.R.Crim.P. 907(1).

      Where the PCRA court concludes that a petition does not raise any

genuine issues of material fact, and dismisses it without a hearing, we review

for an abuse of discretion. Commonwealth v. Simpson, 66 A.3d 253, 260–

61 (Pa. 2013) (citing Commonwealth v. Collins, 888 A.2d 564, 579 (Pa.

2005)).

      An abuse of discretion is not merely an error of judgment, but is
      rather the overriding or misapplication of the law, or the exercise
      of judgment that is manifestly unreasonable, or the result of bias,
      prejudice, ill[-]will or partiality, as shown by the evidence of
      record. Furthermore, if in reaching a conclusion the trial court
      [overrides] or misapplies the law, discretion is then abused and it
      is the duty of the appellate court to correct the error.


                                     -4-
J-A21014-20



Commonwealth v. Thompson, 106 A.3d 742, 754 (Pa. Super. 2014)

(internal citations and quotation marks omitted).        After our independent

review of the record, we find no abuse of discretion.

      Bryant first claims trial counsel was ineffective for failing to raise a

Confrontation Clause objection to the admission of the victim’s hospital

records and the testimony of the Commonwealth’s expert, Philip V. Scribano,

D.O., who was not the examining physician, but testified with respect to the

victim’s records. Doctor Scribano, the attending physician of the Center for

Child Protection and Health at Children’s Hospital of Philadelphia (CHOP),

reviewed the victim’s February 25, 2004 emergency department medical

record from CHOP. He testified that in his opinion, the examination findings,

which were non-specific and based on the chief complaint of genital irritation,

were consistent with sexual abuse. N.T. Jury Trial, 1/29/15, at 63. As Dr.

Scribano explained, the majority of sexual abuse cases show little trauma

because most are not brought in within 72 hours, and the mucus membrane

of the vaginal area heals quickly. Id. at 51-72. Bryant argues that since Dr.

Scribano did not examine the victim, his testimony with respect to the victim’s

medical record was a violation of the Confrontation Clause of the Sixth

Amendment.

      In all criminal prosecutions, the accused shall enjoy “the right . . . to be

confronted with the witnesses against him.”       U.S. Const. Amend. VI.      The

Confrontation Clause applies to witnesses against the accused—in other

words—those who bear testimony. See Crawford v. Washington, 541 U.S.

                                      -5-
J-A21014-20



36, 54, (2004) (defining testimonial statements as, inter alia, “ex parte in-

court testimony or its functional equivalent,” including affidavits “or similar

pretrial statements that declarants would reasonably expect to be used

prosecutorially[.]”). In order for a testimonial document to be admissible, the

witness who prepared it must testify at trial, unless he or she is unavailable

and   the   defendant   had    a   prior   opportunity   for    cross-examination.

Commonwealth v. Xiong, 630 A.2d 446 (Pa. Super. 1993) (en banc).

      Here, the hospital records were not prepared for the purpose of

litigation; they were made in the ordinary course as a result of the victim’s

emergency room visit. See Commonwealth v. Brown, 139 A.3d 208 (Pa.

Super. 2016) (document is testimonial if its primary purpose is created or

given under circumstances which would lead objective witness to reasonably

believe that document or statement would be available for use at later trial).

The hospital records were admitted under the business records exception to

the hearsay rule to show the fact of the victim’s hospitalization, her complaint

or symptoms, and the treatment prescribed for her.             See Pa.R.E. 803(4).

The records indicated that the victim was brought to the hospital for vaginal

itching and painful urination, conditions her mother believed were related to

the detergent she used to wash clothes. N.T. Jury Trial, supra at 54-55. The

examination was normal, and it was neither proof of sexual assault nor the

absence of sexual assault. Id. at 63 (“The most common examination finding

in a child of sexual assault is a normal examination or non-specific

examination with irritation.   So this would be consistent.”).        Because the

                                      -6-
J-A21014-20



records were for the primary purpose of treatment, they were not testimonial.

See Commonwealth v. Hemingway, 118, 534 A.2d 1104, 1107 (Pa. Super.

1987); see also Xiong, supra (notation in physician’s report that victim had

“no hymen” was factual assertion rather than diagnosis or opinion for

purposes of Uniform Business Records as Evidence Act, 42 Pa.C.S.A. § 6108).

       We conclude that Bryant’s claim is meritless. Counsel, therefore, was

not ineffective for failing to raise a Confrontation Clause objection.        See

Commonwealth v. Tilley, 780 A.2d 649 (Pa. 2001) (counsel will not be

deemed ineffective for failing to raise meritless claim).

       Next, Bryant claims counsel was ineffective for failing to preserve the

argument that the trial court interfered with his right to show bias and

prejudice on the part of the victim’s mother by limiting cross-examination with

respect to an unrelated criminal incident involving the arrests of the victim’s

father and Bryant in 2011.6 This claim, too, is meritless.

       The scope of cross-examination is a matter within the discretion of the

trial court and will not be reversed absent an abuse of that discretion.

Commonwealth v. Hitcho, 123 A.3d 731, 769 (Pa. 2015). “When a trial

court determines the scope of cross-examination, it may consider whether the

matter is collateral, the cross-examination would be likely to confuse or

mislead    the    jury,   and     the   cross-examination   would   waste   time.”
____________________________________________


6 On direct appeal, this Court found Bryant’s claim that the court erred in
limiting cross-examination waived because counsel did not provide an offer of
proof in accordance with Pa.R.E. 103(a). See Commonwealth v. Bryant,
2226 EDA 2015 (Pa. Super. filed Nov. 7, 2016) (unpublished memorandum).

                                           -7-
J-A21014-20



Commonwealth v. Largaespada, 184 A.3d 1002, 1009 (Pa. Super. 2018),

citing Commonwealth v. Brinton, 418 A.2d 734, 736 (Pa. Super. 1980).

See also Commonwealth v. Tighe, 184 A.3d 560, 571 (Pa. Super. 2018

(scope and limits of cross-examination are within sound discretion of trial

court).

      During cross-examination of the victim’s mother, the following exchange

took place:

      DEFENSE ATTORNEY: [] Would you agree with me that there was
      a time period that my client, Richard Bryant, was friendly with
      [the victim’s father]?

      MOTHER: They grew up together, basically. Yeah.

      DEFENSE ATTORNEY: So [they] were friendly; is that correct?

      MOTHER: Correct.

      DEFENSE ATTORNEY: And would you agree with me that there
      was a period when that friendship ended?

                 DISTRICT ATTORNEY: Objection.

                 THE COURT: Sustained.

      DEFENSE ATTORNEY: Well, ma’am, do you agree with me that
      right now as we sit here today, that Mr. Bryant is not on good or
      friendly terms with [the victim’s father]?

                 DISTRICT ATTORNEY: Objection.

                 THE COURT: Overruled.

      MOTHER: He violated his daughter so, no, there are no good
      terms between him and [Bryant].

      DEFENSE ATTORNEY: Well, isn’t it true that the relationship
      between [Bryant] and [the victim’s] father ended before 2012
      when these accusations surfaced?


                                    -8-
J-A21014-20


      MOTHER: I believe it ended in—I think it was 2012. I’m not sure
      the exact year.

      DEFENSE ATTORNEY: Well, would you agree with me that there
      was actually a problem between [Bryant] and [the victim’s] father
      before these allegations surfaced?

N.T. Jury Trial, 2/2/15, at 21-23. At that point, the Commonwealth objected

and the court sustained the objection. At sidebar, defense counsel explained

her intention was to reveal that the victim’s mother had a motive to fabricate

the charges against Bryant.     The court allowed the cross-examination to

continue, but it took a different turn, this time grounded in a dispute between

Bryant and the victim’s brother. Defense counsel then withdrew that line of

questioning and changed topics before ending her cross-examination of the

victim’s mother. See id. at 23–24. What defense counsel was attempting to

elicit was the fact that Bryant and the victim’s father had been arrested in

2011 regarding marijuana sales, that a dispute arose between them regarding

that criminal incident, and that this supported the argument that the victim’s

mother had a motive to fabricate the charges against Bryant.

      We find no abuse of discretion in the court’s limiting cross-examination

on collateral issues. The questioning was confusing for the court, let alone

the jury. See N.T. Jury Trial, 2/2/15, at 172-77 (“THE COURT: Well, it doesn’t

make sense[;] Counsel, we’re not going to throw out a bunch of red herrings

here just to—. . . You’ve got to, at least make sense on both sides.”). See

Hitcho, supra; Tighe, supra.        Moreover, the court permitted defense

counsel to explore any potential for motive to fabricate, including allowing



                                     -9-
J-A21014-20



testimony that the victim’s mother and Bryant’s girlfriend had a tumultuous

relationship (N.T. Jury Trial, 2/2/15, at 15-17; 2/3/15, at 11-12); that Bryant

and the victim’s father were “not on good or friendly terms” (N.T. Jury Trial,

2/2/15, at 22-23); and, according to Bryant, that the friendship between him

and the victim’s father had ended in 2011.). Because this claim is meritless,

trial counsel cannot be deemed ineffective. Tilley, supra.

      Next, Bryant claims the PCRA court erred when it did not grant an

evidentiary hearing on his claims of ineffective assistance of counsel. Bryant’s

argument consists of two sentences: essentially, the PCRA court “does not

have to hold an evidentiary hearing in every case. Even so, the PCRA [c]ourt

should[.]”    Appellant’s Brief, at 24.   This claim is waived.   See Pa.R.A.P.

2119(a); Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007)

(“[I]t is an appellant’s duty to present arguments that are sufficiently

developed for our review. The brief must support the claims with pertinent

discussion, with references to the record and with citations to legal

authorities.”) (citations omitted). As this Court has made clear, we “will not

act as counsel and will not develop arguments on behalf of an appellant.” Id.

(citation omitted). Even if we were to address this claim, we would find it

meritless.    Bryant has failed to establish that there are genuine issues of

material     fact.    A   hearing,   therefore,   would   serve   no   purpose.

Commonwealth v. Paddy, 15 A.3d 431, 442 (Pa. 2011).

      Next, Bryant argues the prosecutor engaged in misconduct during direct

examination of the victim’s mother and during closing argument, and

                                     - 10 -
J-A21014-20



therefore his conviction and sentence violated his constitutional right to due

process under the Fourteenth Amendment. This claim is waived. An issue

that the petitioner could have raised “before trial, at trial, during unitary

review, on appeal or in a prior state postconviction proceeding[,]” but failed

to raise, is waived under the PCRA. See 42 Pa.C.S.A. § 9544(b).

       Finally, Bryant claims that his conviction of rape of a child, 18 Pa.C.S.A.

§ 3121(c), was obtained in violation of the ex post facto clauses of the state

and federal constitutions. This claim, too, is waived.      See 42 Pa.C.S.A. §

9544(b).7

       Having considered the record in the light most favorable to the

Commonwealth as the prevailing party, we conclude that the evidence of

record supports the conclusions of the PCRA court and that its ruling is free of

legal error. Bryant did not present in his petition, or in his response to the

Commonwealth’s motion to dismiss, any issue of fact, which, if resolved in his

favor, would justify relief. Thus, the PCRA court did not err in denying the

petition without an evidentiary hearing. See Pa.R.Crim.P. 907(1); Simpson,

supra at 260–261.

       Order affirmed.

____________________________________________


7 To the extent that Bryant would claim this is a question of legality of
sentence, we point out that section 3121(c) neither criminalized new behavior
nor increased the penalty to which Bryant was subject. Though the statute
was amended in between the time of commission and the time of sentence,
see 18 Pa.C.S.A. § 3121(a)6) (amended February 7, 2003), both versions of
the statute prohibit sexual intercourse with a child under thirteen years of age
and both versions designated that crime as a felony of the first degree.

                                          - 11 -
J-A21014-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/20




                          - 12 -